DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 11, on line 4, a --;-- should be inserted after the phrase “the front”, first occurrence, in order to establish the different relationships between the various walls of the device.
	With respect to Claim 15, this claim depends upon itself.  It appears that Claim 15 should depend upon Claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammer et al (U.S. Patent Application Publication No. 2008/0265084), hereinafter “Hammer”.
With respect to Claim 1, Hammer, Figures 1-6, teaches a device 101 for storing wrapping paper horizontally, said device 101 comprising:  
between 160e and 160d); 
a spindle assembly 110a-c within said body 160a-e and oriented parallel to the width of said body 160a-e;	
said spindle assembly 110a-c having at least three spindles 110a,110b,110c; and, 
a lid placed upon said body over said spindle assembly (see Paragraph [0018], lines 7-8).  
With respect to Claim 102, Hammer further teaches said body 160a-e having a front 160a and a spaced apart opposite back 160d, a left side 160b and a mutually parallel and spaced apart right side 160c, said left side 160b and said right side 160c being perpendicular to said front, said front, said back, said left side, and said right side joining to a planar base 160e;  
15said front 160a having an opening 130a-c therethrough providing access to said spindle assembly 110a-c; and, said lid (see Paragraph [0018], lines 7-8) resting upon said front 160a, said back 160d, said left side 160b, and said right side 160c.  
With respect to Claim 4104, Hammer further teaches said spindle assembly 110a-c having two spaced apart round holders 145a,145b, each of 5said holders 145a,145b having a cylindrical shape, said holders 145a,145b being mutually parallel and receiving said at three spindles 110a-c between them equally spaced about said holders, and two bearings 140a,140d positioned outwardly of said holders and abutting said left side and said right side; and, 
each of said spindles adapted to receive a roll of wrapping paper 120a-c.
Claim(s) 1, 2, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jennings, Jr. et al (U.S. Patent No. 5,011,059), hereinafter “Jennings”.
Claim 1, Jennings, Figures 1-6, teaches a device 1 for storing wrapping paper horizontally, said device comprising:  							5a body 3, said body having a width; 
a spindle assembly 55 within said body and oriented parallel to the width of said body;	said spindle assembly 55 having at least three spindles; and, 
a lid 21 placed upon said body 3 over said spindle assembly 55. 104
With respect to Claim 2104, Hammer further teaches said body 3 having a front 9 and a spaced apart opposite back 5, a left side 7L and a mutually parallel and spaced apart right side 7R, said left side 7L and said right side 7R being perpendicular to said front 9, said front 9, said back 5, said left side 7L, and said right side 7R joining to a planar base; 15said front having an opening therethrough providing access to said spindle assembly 55; and, 
said lid 21 resting upon said front 9, said back 5, said left side 7L, and said right side 7R.
With respect to Claim 4104, Hammer further teaches said spindle assembly 55 having two spaced apart round holders 41, each of 5said holders 41 having a cylindrical shape, said holders 41 being mutually parallel and receiving said at three spindles 55 between them equally spaced about said holders 41, and two bearings positioned outwardly of said holders and abutting said left side and said right side; and, 
each of said spindles adapted to receive a roll of wrapping paper.  
With respect to Claim 11, Jennings, Figures 1-6, teaches 10aaaaaaa device 1 for storing wrapping paper, said device 1 having a body 3 with a width, the body 3 having a front 9 and a spaced apart opposite back 5, a left side and a mutually parallel and spaced apart right side 7R, the left side 7L and the right side 7R being perpendicular to the front 9, the front 9, the back, the left side 7L, and the right side 7R joining to a planar base, an opening through the front 9 providing access 15within 
a spindle assembly within said body 160a-e and oriented parallel to the width of said body;	
said spindle assembly 5 having a centered shaft 37 and at least three spindles 55, 20said at least three spindles 55 equally spaced about said shaft 37 and parallel to said shaft 37;			wherein said spindle assembly 55 is adapted to present a selected roll to a user of said device; and, 											wherein each of said spindles 55 is adapted to release paper from a selected 25roll upon pulling by a user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer as applied to Claims 1-2, and 4 above, and further in view of Martineck, Sr. (U.S. Patent No. 8,540,182), hereinafter “Martineck”.
With respect to Claim 5, Hammer is advanced above.
Hammer teaches all the elements of the device except for the device comprising: six of said spindles.  
However, Martineck, Figure 5, teaches a device comprising six spindles.
. 
Claims 5, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings as applied to Claims 1-2, 4, and 11 above, and further in view of Small et al (U.S. Patent Application Publication No. 2004/0144882), hereinafter “Small”.
With respect to Claims 5 and 18, Jennings is advanced above.
Jennings teaches all the elements of the wrapping paper storing device except for six spindles.
It would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Hammer with six spindles instead of three, as taught by Small, because such an amount of spindles would allow a user to hold more rolls of wrapping paper.  Further, it would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide six spindles instead of three since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
With respect to Claim 9104, Hammer further teaches said spindles 55 rotating axially upon said holders 41; 
said holders 41 simultaneously rotating as said spindle assembly rotates during usage;  CM/North30 DN: 1248 REG. PAT. APP. 

wherein each of said spindles 55 is adapted to release paper from a desired roll upon pulling by a user.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer as applied to Claims 1-2, and 4 above, and further in view of Emsa (DE Patent No. 202013105606).
With respect to Claim 7, Hammer is advanced above.  
Hammer teaches all the elements of the device except for a cutter upon said lid, said cutter operatively moving parallel to said front.
However, Emsa, Figures 1-3, teaches a cutter 23 upon a lid 20 (see Figure 3), said cutter operatively moving parallel to said front.  
It would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Hammer with a cutter upon the lid, as taught by Emsa, for the purpose of cutting the material to be used by a user.
With respect to Claim 81088888, Hammer is advance above.
Hammer teaches all the elements of the device except for a cutter upon said front and above said opening, said cutter operatively moving parallel to said lid.  
However, Emsa, Figures 1-3, teaches a cutter 23 upon said front and above said opening, said cutter operatively moving parallel to said lid 20.
It would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Hammer with a cutter upon the lid, as taught by Emsa, for the purpose of cutting the material to be used by a user.
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 3 and 6 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the wrapping paper storing device set forth including 
20said front having a width and said back having a width similar to that of said front; a major divider spanning from said left side to said right side and from said base upwardly, said major divider forming a main compartment receiving said spindle assembly;  25at least one minor divider spanning from said back to said major divider and from said base upwardly, said at least one minor divider forming a second compartment receiving a rod, said rod spanning from said at least one minor divider towards said left side; and,REG. PAT. APP. 05/01/2020said back having a second opening therethrough of less than half the width of said back, said second opening providing access to said rod. 
None of the references of the prior art teach or suggest at least one major divider and at least one minor divider as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the wrapping paper storing device in the manner required by the claims.
Claim 10 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the wrapping paper storing device set forth including each of said spindles having two ends and a cap upon each end, said caps 
None of the references of the prior art teach or suggest each of said spindles having two ends and a cap upon each end, said caps engaging said holders, one of said caps of each of said spindles releasing from said holder, wherein each of said spindles is adapted to receive a roll of wrapping paper as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the wrapping paper storing device in the manner required by the claims.
Claims 12-17 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the device for storing wrapping paper set forth including a shaft having an elongated, slender shape, a square cross section, a length, and two opposite ends;  REG. PAT. APP.05/01/2020two mutually parallel and spaced apart covers; each of said ends of said shaft connecting to one cover; each of said at least three spindles having an elongated, slender, cylindrical shape, a left end and an opposite right end, an end cap upon said left 5end and a movable cap upon said right end; and, at least one grip upon each of said at least three spindles.
None of the references of the prior art teach or suggest a shaft having an elongated, slender shape, a square cross section, a length, and two opposite ends;  REG. PAT. APP.05/01/2020two mutually parallel and spaced apart covers; each of said ends of said shaft connecting to one cover; each of said at least three spindles having an elongated, slender, cylindrical shape, a left end and an opposite right end, an end cap upon said left 5end and a movable cap upon said right end; and, at least one grip upon each of said at least three spindles as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device for storing wrapping paper in the manner required by the claims.

Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 19-20 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the device for storing wrapping paper set forth including a spindle assembly, having a centered square shaft and six spindles equally spaced about said shaft and parallel to said shaft;  10said shaft having an elongated, slender shape, a square cross section, a length, and two opposite ends; two mutually parallel and spaced apart covers, each cover having a flat, round shape; each of said ends of said shaft connecting to one cover;  15each of said spindles having an elongated, slender, cylindrical shape, a left end and an opposite right end, an end cap upon said left end and a movable cap upon said right end, and at least one grip; each of said covers having a center square aperture to receive said shaft and a plurality of round apertures in registration with each of said spindles;  20six gears, each of said gears entering of one said round apertures of one cover and connecting to each of said end caps, said gears being coplanar; a further six gears, each of said gears entering of one said round apertures of the other cover and connecting to each of said movable caps, said gears being coplanar and mutually parallel to the first of said six gears;  25two mutually parallel and spaced apart racks, each of said racks having a rounded internal opening, said opening having a plurality of teeth extending radially inward; 05/01/2020wherein the plurality of teeth of one rack mesh with said six gears and the plurality of teeth of the other rack mesh with the further said six gears; wherein said spindles rotate simultaneously and in the same direction and said spindle assembly rotates in one direction;  5two mutually parallel and spaced apart plates, each of said plates having flat, round shape; each of said plates having a center square aperture to receive said shaft and a plurality of round apertures in registration with said plurality of round apertures in one of said 
None of the references of the prior art teach or suggest a spindle assembly, having a centered square shaft and six spindles equally spaced about said shaft and parallel to said shaft;  10said shaft having an elongated, slender shape, a square cross section, a length, and two opposite ends; two mutually parallel and spaced apart covers, each cover having a flat, round shape; each of said ends of said shaft connecting to one cover;  15each of said spindles having an elongated, slender, cylindrical shape, a left end and an opposite right end, an end cap upon said left end and a movable cap upon said right end, and at least one grip; each of said covers having a center square aperture to receive said shaft and a plurality of round apertures in registration .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654